Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-883
                       Lower Tribunal No. 16-21307
                          ________________


                         GFM Operations, Inc.,
                         Appellant/Cross-Appellee,

                                     vs.

                       Lazaro Rodriguez, et al.,
                        Appellees/Cross-Appellants.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

     GrayRobinson, P.A., and Jack R. Reiter and Jordan S. Kosches and
Sydney M. Feldman, for appellant/cross-appellee.

     Roy J. Kahn; and Daniel W. Courtney, for appellees/cross-appellants.


Before LOGUE, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.